Case 2:21-cv-00095-Z-BR_ Document 3 _Filed 05/21/21 Page T of 3 PagelD 5
UNITED STATES DISTRICT CO

FOR THE NORTHERN DISTRICT OF TE S. DISTRICT COURT

RN DISTRICT OF TEXAS
FILED

 

 

 

 

 

 

 

MAY 2 1 2021
CLERK, U.S. DISTRICT COURT
By.
nity

 

Boyd L. Robert

Plaintiff QB- 21 CV-09 5-Z

v.

 

 

Civil Action No.

 

Canadian Independent School District
Defendant

COMPLAINT |
I was Reprimanded by the CISD Superintendent on August 29th, 2019 for a Post a made on social media regarding a
interview that was by another employee of the School District. I made this post while on the Clock at the School. i
was wrote up and told that the timing of the post and nature was the reason. I was reminded of the the Great Ist
Amendment of the United States, and that i did not break any Government, State, or Local Laws. On October 9th,
2019, i was pulled into the Superintendents office again, where is was oppressed by Lynn Pulliam telling me not to
even comment on the subject anymore at all, and no action was taken upon me. I was told by him if that conversation
got out that we had, he would not have another with me, basically i took it as i would be fired. On November 1 1th,
2019 i was terminated from the School District regarding a post on social median that i made on my own time.
Basically he was taking my 1st Amendment Rights away from me. He kept saying the nature of the post. While other
employees were doing the same thing on social media and on School time, none were reprimanded nor fired I
believe i was wrongfully terminated due to Sex Discrimination by Disparent Treatment, and my 1st Aniendment
right was being sieged upon. 40 U.S. Code 5891 Prohibits Sex Discrimination at a Workplace. I am seeking
10,000,000 due to the emotional distress it put on myself and my family. The pain and suffering of myself and my
family. Knowing that i was wrongfully terminated due to disparent Treatment and taking away my Ist Amendment
right of Freedom of Speech and Expression, while others were allowed to do the same and not be reprimanded. I
filed with the EEOC whom issued a right to sue letter. I ask the court to take action and grant me the relief requested.

 

 

 

 

* Attach additional pages as needed.

pce

Date usenet 05/2) [rz

 

Signature Boyd L. Robert
Print Name Boyd L. Robert
Address 411 Kingman Ave

City, State, Zip Canadian, Tx 79014

Telephone 1-806-217-1654

 

 
1844. (Rev. 1020) - fx fork) 2 L-CV-00095-2Z-BR PORE ROVER SRE 21 Page 2o0f 3 Pagelb 6

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as “es by law, except as

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS
Boyd L. Robert

(b) County of Residence of First Listed Plaintiff Hemphill

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

N/A

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

Attorneys (If Known)

1-806-376-5613

 

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

UnderWood Law Firm 500 S. Taylor St, Amari

T

Canadian Independent School District

 

 
 

lo, Tx 79101

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an [‘X" in One Box for Plaintiff

 

 

(For Diversity Cases Only) and One Box for Defendant)
[«]1 U.S. Government [[]3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [x] 1 [J 1 Incorporated or Principal re []4 [x]4
of Business In This State
[]2 U.S. Government {(_]4 Diversity Citizen of Another State [12 [] 2. Incorporated and Principal Place [J 5 (]5
Defendant (Indicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject of a OC 3 Cj 3 Foreign Nation : C1 6 Cié
Foreign Country |
Iv. NATURE OF SUIT ‘Place an “X" in One Box Onl Click here for: Nature o it Code Descriptions.
: athe ge a a A ‘ . oe
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure |_| 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane Cc] 365 Personal Injury - of Property 21 USC 881 J] 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability Y }690 Other 28 USC 157 729(a))
140 Negotiable Instrument Liability oO 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical Ce: | 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury |_| 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability | | 830 Patent 450 Commerce
152 Recovery of Defaulted Liability C 368 Asbestos Personal |_| 835 Patent - Abbreviated 460 rtation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability | | 840 Trademark Corrupt Organizations
[] 153 Recovery of Overpayment Liability PERSONAL PROPERTY [REECE MET | 880 Defend Trade Secrets [7] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards _ Act of 2016 15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
190 Other Contract Product Liability [_] 380 Other Personal _]720 Labor/Management Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations | | 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury C] 385 Property Damage He Railway Labor Act | | 862 Black Lung (923) 850 $ecurities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical |_| 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act |_| 864 SSID Title XVI 890 Other Statutory Actions
j as re ce sy PETES] 1790 Other Labor Litigation [7] 865 RSI (405(g)) 891 Agricultural Acts
|_| 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: | _|791 Employee Retirement 893 Environmental Matters
|_| 220 Foreclosure 441 Voting |] 463 Alien Detainee Income Security Act |_| 895 Freedom of Information
| }230 Rent Lease & Ejectment [| 442 Employment |_| 510 Motions to Vacate |_| 870 Taxes (U.S. Plaintiff Act
|_| 240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
|_| 245 Tort Product Liability Accommodations | | 530 General |_| 871 IRS—Third Party 899 Administrative Procedure
|_| 290 Ail Other Rea! Property | 445 Amer. w/Disabilities -[_| 535 Death Penalty ae Dre 26 USC 7609 Act/Review or Appeal of
Employment Other: P| 462 Naturalization Application Agency Decision
|] 446 Amer. w/Disabilities -["] 540 Mandamus & Other { }465 Other Immigration |] 950 Constitutionality of
Other |_| 550 Civil Rights Actions State Statutes
| 448 Education |_| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confi

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

 

 

 

 

 

 

 

 

[=] 1 Original oO 2 Removed from oO 3  Remanded from Ol 4 Reinstated or Oo 5 Transferred from 6 Multidistrict r 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - | Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42.US, Code 589] Sex Discrimination
VI. CAUSE OF ACTION Brief description of cause:
Fired due t Disparent Treatment due to Soci: Post on own Time
VII. REQUESTED IN [J CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 10,000,000 JURY DEMAND: — [x]¥es [LINo
VIII. RELATED CASE(S)
‘See instructions);
IF ANY (Bee insemuctions): GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
05/20/2021 Boyd L. Robert
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS
Authority For Civil Cover Sheet

7

4

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

(b)

(c)

il.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then

the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plai

intiff resides at the

time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land

condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in plea
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

 

| attachment, noting

gs. Place an "X"

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States ard included here.

United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defer dant code takes

precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the

citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence
cases.)

er diversity

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this

section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the

that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C.,

pture of suit code

ection 1441.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing

date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or

multidistrict litigation transfers.

Multidistrict Litigation —- Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.

Section 1407.
Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL

docket.

PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to

changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional

statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related cases, if any. If a related case exists, whether pending or clos
docket numbers and the corresponding judge names for such cases. A case is related to this filing if the case: 1) involves some or

 

insert the
] of the same

parties and is based on the same or similar claim; 2) involves the same property, transaction, or event; 3) involves substantially similar issues of

law and fact; and/or 4) involves the same estate in a bankruptcy appeal.

Date and Attorney Signature. Date and sign the civil cover sheet.

 

IS 44 Reverse Rev. oS ExknribagV-00095-Z-BR Document 3 Filed 05/21/21 Page 3 of 3 Pagell
